July 28, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
        HAVEN CHAPEL UNITED METHODIST CHURCH, Appellant

NO. 14-15-00629-CV                           V.

   WILLIAM MICHAEL LEEBRON, II, E.J. KING, BRAZORIA COUNTY
   COMMISSIONERS COURT, AND MARLENE MOUCHETTE, Appellees
               ________________________________

       This cause, an appeal from the judgments in favor of appellees, William
Michael Leebron, II, E.J. King, Brazoria County Commissioners Court, and
Marlene Mouchette, signed March 30, 2015, April 9, 2015, and June 17, 2015, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred in granting summary judgment as to Brazoria County’s request for
declaratory judgment. We therefore order that the April 9, 2015 Order Granting
Brazoria County’s Declaratory Judgment is REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgments and order them
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.